Judgment unanimously affirmed with costs. Memorandum: Plaintiffs met their burden of proving that the agreement of the parties was that the eastern boundary of the land sold to defendants would follow the brush line and that the attorney who drafted the deed made an error in the description of the property. When an error is not in the agreement itself, but in the instrument that embodies the agreement, "equity will interfere to compel the parties to execute the agreement which they have actually made, rather than enforce the instrument in its mistaken form” (16 NY Jur 2d, Cancellation and Reformation of Instruments, § 44, at 348; see also, Harris v Uhlendorf, 24 NY2d 463, 467; Nash v Kornblum, 12 NY2d 42, 47; Hart v Blabey, 287 NY 257, 262; Meier v Brooks, 22 AD2d 56, 59). (Appeal from judgment of Supreme Court, Cattaraugus County, Horey, J.—reform deed.) Present—Doerr, J. P., Boomer, Green, Lawton and Lowery, JJ. [See, 140 Misc 2d 994.]